DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim amendments filed on 05/31/2022. As directed by the amendment: claims 1-4, 6, 8, 10-12, and 14 have been amended; and no claims have been added. Thus, claims 1-14 are presently pending in this application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vlodaver et al. (US 2006/0253087 A1).
In regards to claim 1:
A tip for intra-tympanic injection, the tip comprising (Fig. 1. element 14, considered fully capable of being used as a tip for intra-tympanic injection as it is removable from element 16 and has the essential elements (port and fits the external ear canal) required for capability to perform the task): a body (Fig. 2 element 14) having a first end portion and a second end portion (see annotated Fig. 2 below), the first end portion having a cross-section smaller than that of the second end portion for being inserted into an external auditory meatus (see annotated Fig. 2 below); a first opening located at the first end portion of the body; a second opening located at the second end portion of the body; and a communicating path configured to penetrate through the body to connect the first opening and the second opening (Fig. 2 element 24)s wherein the communicating path includes a cylindrical wall extending straight from the first opening, and wherein a diameter of the cylindrical wall is constant along a length of the cylindrical wall (See annotated Fig. 2 below).

    PNG
    media_image1.png
    358
    651
    media_image1.png
    Greyscale

In regards to claim 2:
The tip of claim 1, wherein the body comprises an outer casing and a filling portion located inside the outer casing (Fig. 2 element 14 outer skin) the communicating path being formed through the filling portion (See annotated Fig. 2 below).

    PNG
    media_image2.png
    266
    455
    media_image2.png
    Greyscale


In regards to claim 3:
The tip of claim 2, wherein the outer casing is configured to have elasticity (Para. 60 “compressible resilient elastomeric foam, rubber, silicone, silicone putties, vinyl or acrylics”).
In regards to claim 7:
The tip of claim 1, wherein the communicating path comprises: a first communicating path adjacent the first opening; and a second communicating path connected to the first communicating path and adjacent to the second opening, and a diameter of at least a portion of the second communicating path is greater than a diameter of the first communicating path (See annotated Fig. 2 below).

    PNG
    media_image3.png
    283
    490
    media_image3.png
    Greyscale

In regards to claim 8:
The tip of claim 1, wherein the body has a curved surface from the first end portion toward the second end portion (Fig. 1 element 14 has a curved surface from the first end toward the second end portion. Examiner notes the curved surface does not extend all the way through the second end portion to the second opening but does extend from the first end portion toward the second end portion).
In regards to claim 9:
The tip of claim 1, wherein a diameter of the first opening is smaller than a diameter of the second opening (see annotated Fig. 2 below first opening diameter less than second opening diameter).

    PNG
    media_image1.png
    358
    651
    media_image1.png
    Greyscale

In regards to claim 10:
The tip of claim 1, wherein the communicating path comprises a portion formed in a linear shape (See annotated Fig. 2 below cylindrical wall of communication path element 24).

    PNG
    media_image4.png
    283
    490
    media_image4.png
    Greyscale

Allowable Subject Matter
Claim(s) 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art made of record Vlodaver et al. (US 2006/0253087 A1) fails to explicitly teach or render obvious the combination of limitation of claim 6. Specifically Vlodaver fails to teach “a second tip” and limitation thereof. Examiner finds no reason absent hindsight reasoning to add an additional tip around the tip taught by Vlodaver. Vlodaver teaches away from adding an additional tip due to Para. 60 “Consequently, outer body 22 is preferably relatively frustoconical in shape, made of a somewhat pliable hypoallergenic material that is non-reactive with the tissue of the external ear canal like compressible resilient elastomeric foam, rubber, silicone, silicone putties, vinyl or acrylics and dimensioned so that the distal end 18 of the earplug 14 may be placed into the external ear canal 26 but that the portions of the outer body 22 nearer the proximal end 20 of the earplug 14 will come into sealing contact with the patient's external ear canal 26”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.I./Examiner, Art Unit 3783                
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783